                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

CHARLES JAMES FISHER,

         Plaintiff,

v.                               Civil Action No. 2:19-cv-00032

ANDREW M. SAUL,
Commissioner of the Social
Security Administration,

         Defendant.


                    MEMORANDUM OPINION AND ORDER


         The court has received the Proposed Findings and

Recommendation (“PF&R”) of United States Magistrate Judge Cheryl

A. Eifert entered on August 20, 2019, relating to the parties’

cross requests for judgment on the pleadings and plaintiff’s

motion to remand.


         The magistrate judge recommends that the court grant

plaintiff’s request for judgment on the pleadings to the extent

that it requests remand, deny defendant’s request to affirm the

decision of the Commissioner, and dismiss this action from the

docket of the court. Neither party has objected to the

magistrate judge’s PF&R.
         Based upon the foregoing, the court, accordingly,

ORDERS as follows:


    1.   That the PF&R be, and it hereby is, adopted by the

         court and incorporated herein;


    2.   That the plaintiff’s request for judgment on the

         pleadings be, and it hereby is, granted to the extent

         that it requests remand of the Commissioner’s

         decision;


    3.   That the Commissioner’s request for judgment on the

         pleadings be, and it hereby is, denied; and


    4.   That the final decision of the Commissioner be, and it

         hereby is, reversed and this claim is remanded to the

         Commissioner for further proceedings pursuant to the

         fourth sentence of 42 U.S.C. § 405(g), which

         proceedings shall include development and

         consideration of the matters raised by the magistrate

         judge at pages 19 to 31 of her Proposed Findings and

         Recommendation.




                               2
         The Clerk is directed to forward copies of this

written opinion and order to all counsel of record and the

United States Magistrate Judge.


                                      Enter: September 25, 2019




                                  3
